DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Sawamura et al. (US Pub. No. 2002/0015136 A1) discloses (see annotated Figure 5 in the last Office Action) a prism element (Figure 5, element 1), configured to be disposed between an illumination system (i.e. lamp; Figure 5, element 21) and a light valve (i.e. DMD; Figure 5, element 27), and comprising a first prism (Figure 5, element 11) and a second prism (Figure 5, element 12), wherein: the first prism (Figure 5, element 11) comprises a first side face (Figure 5, element 11c), a second side face (Figure 5, element 11a), and a third side face (Figure 5, element 11b), the first side face (Figure 5, element 11c), the second side face (Figure 5, element 11a), and the third side face (Figure 5, element 11b) are connected in sequence (clearly illustrated in Figure 5); and the second prism (Figure 5, element 12) is disposed at the third side face (Figure 5, element 11b), and comprises an incident surface (Figure 5, element 12b), an emitting surface (Figure 5, element 12a), and a transmission surface (Figure 5, element 12c), the incident surface (Figure 5, element 12b), the emitting surface (Figure 5, element 12a), and the transmission surface (Figure 5, element 12c) are connected in sequence (clearly illustrated in Figure 5), and the incident surface (Figure 5, element 12b) of the second prism (Figure 5, element 12) and the third side face 11b) of the first prism (Figure 5, element 11) are disposed face to face (clearly illustrated in Figure 5), wherein after an illumination light (Figure 5, element A) provided by the illumination system (i.e. lamp; Figure 5, element 21) transmits through the first side face (Figure 5, element 11c) and enters the first prism (Figure 5, element 11), the illumination light (Figure 5, element A) transmitting through the third side face (Figure 5, element 11b) forms a transmission light (Figure 5, element B), the transmission light (Figure 5, element B) enters the second prism (Figure 5, element 12) from the incident surface (Figure 5, element 12b), and the transmission light (Figure 5, element B) leaves the second prism (Figure 5, element 12) from the transmission surface (i.e. the illumination light is directed to the display element [element 27] via total reflection by the second surface of the optical system [element 1]; page 6, claim 13, lines 2-4).  However, Sawamura et al. and the prior art of record neither shows nor suggests a prism element wherein the light absorption component is disposed at a side of the transmission surface, and an interval is formed between the light absorption component and the transmission surface of the second prism, a part of the illumination light is incident on the third side face with an incident angle smaller than a critical angle of total reflection, the part of the illumination light transmits through the third side face; the light absorption component is configured to absorb the transmission light leaving the second prism from the transmission surface.
Regarding claim 10, Sawamura et al. (US Pub. No. 2002/0015136 A1) discloses (see annotated Figure 5 in the last Office Action) a projection apparatus (i.e. projection-type image display device; Figure 5, element 2), comprising an illumination system  (i.e. lamp; Figure 5, element 21), a light valve (i.e. DMD; Figure 5, element 27), a projection lens (Figure 5, element 28), and a prism element (Figure 5, element 1), the illumination system (i.e. lamp; Figure 5, element 21) providing an illumination light (Figure 5, element A), the light valve (i.e. DMD; Figure 5, element 27) disposed on a transmission path of the illumination light (Figure 5, element A) to convert the illumination light (Figure 5, element A) into an image light (i.e. projection image; page 4, paragraph 0056, lines 6-10), the projection lens (Figure 5, element 28) disposed on a transmission path of the image light (clearly illustrated in Figure 5), the prism element (Figure 5, element 1) disposed between the light valve (i.e. DMD; Figure 5, element 27) and the illumination system (i.e. lamp; Figure 5, element 21) to guide the illumination light (Figure 5, element A) toward an active surface of the light valve (i.e. DMD; Figure 5, element 27) and guide the image light toward the projection lens (Figure 5, element 28), the prism element (Figure 5, element 1) comprising a first prism (Figure 5, element 11) and a second prism (Figure 5, element 12), wherein: the first prism (Figure 5, element 11) comprises a first side face (Figure 5, element 11c), a second side face (Figure 5, element 11a), and a third side face (Figure 5, element 11b), the first side face (Figure 5, element 11c), the second side face (Figure 5, element 11a), and the third side face (Figure 5, element 11b) are connected in sequence (clearly illustrated in Figure 5); and the second prism (Figure 5, element 12) is disposed at the third side face (Figure 5, element 11b), and comprises an incident surface (Figure 5, element 12b), an emitting surface (Figure 5, element 12a), and a transmission surface (Figure 5, element 12c), the incident surface (Figure 5, element 12b), the emitting surface (Figure 5, element 12a), and the transmission surface (Figure 5, element 12c) are connected in sequence (clearly illustrated in Figure 5), and the incident surface (Figure 5, element 12b) of the second prism (Figure 5, element 12) and the third side face 11b) of the first prism (Figure 5, element 11) are disposed face to face (clearly illustrated in Figure 5), wherein after an illumination light (Figure 5, element A) provided by the illumination system (i.e. lamp; Figure 5, element 21) transmits through the first side face (Figure 5, element 11c) and enters the first prism (Figure 5, element 11), the illumination light (Figure 5, element A) transmitting through the third side face (Figure 5, element 11b) forms a transmission light (Figure 5, element B), the transmission light (Figure 5, element B) enters the second prism (Figure 5, element 12) from the incident surface (Figure 5, element 12b), and the transmission light (Figure 5, element B) leaves the second prism (Figure 5, element 12) from the transmission surface (i.e. the illumination light is directed to the display element [element 27] via total reflection by the second surface of the optical system [element 1]; page 6, claim 13, lines 2-4).  However, Sawamura et al. and the prior art of record neither shows nor suggests a projection apparatus wherein the light absorption component is disposed at a side of the transmission surface, and an interval is formed between the light absorption component and the transmission surface of the second prism, a part of the illumination light is incident on the third side face with an incident angle smaller than a critical angle of total reflection, the part of the illumination light transmits through the third side face; the light absorption component is configured to absorb the transmission light leaving the second prism from the transmission surface.
Regarding claims 2-5, 7-9 and 11, the claims are allowable based on their dependence from allowable claims 1 and 10 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (US Pub. No. 2005/0018146 A1) discloses optical system for a projection display including a light source, a light path switching device, and a total internal reflection (TIR) prism set disposed between the light path switching device and the projection lens. The light path switching device has a first mode of operation for directing the light towards a projection lens and a second mode of operation for directing the light away from the projection lens. The TIR prism set includes a first prism, a second prism and a third prism; a first gap is formed between the first prism and the second prism, and a second gap is formed between the first prism and the third prism. The light emitted from the light source enters the light path switching device by means of total internal reflection Then, under the first mode, the light reflected by the light path switching device passes through the first and the second gaps and enters the projection lens, whereas under the second mode, the light reflected by the light path switching device is totally reflected at the boundary between the first gap and the second prism and away from the projection lens.
Chang et al. (US Pub. No. 2005/0030481 A1) teaches a digital light processing projection system including an illuminating device, an optical-path-switching element, a projection device and a prism set. The prism set is arranged between the illuminating device, the optical-path-switching element and the projection device and has a plurality of prisms in which an air gap existing between any two adjacent prisms. According to the invention, a light beam output from the illuminating device directly passes through the prisms and air gaps before being received by the optical-path-switching element. Under a first state, a light beam reflected from the optical-path-switching element is totally reflected at an interface between one of the prisms and one of the air gaps before being received by the projection lens. Under a second state, a light beam reflected from the optical-path-switching element is totally internal reflected back and forth within a prism being adjacent to the optical-path-switching element and is absorbed by a light absorbing material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
06/13/2022